Citation Nr: 1037424	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975 and from November 1990 to August 1991.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2004 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The Veteran provided testimony at a March 2009 hearing before the 
undersigned.  A Transcript of the proceeding is associated with 
the claims folder.  

The Board remanded the Veteran's appeal in May 2009.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has PTSD due to stressors experienced during active 
service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 
1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009); See also Notice, 
75 Fed. Reg. 39843 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable grant of service connection for the Veteran's 
claim, any deficiencies as to VA's duties to notify and assist 
are deemed moot and no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384. 393 (1993).

Service Connection 

The Veteran contends that his PTSD is due to his service during 
Operation Desert Storm.    

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).  

Under recently-amended regulation, if a stressor claimed by a 
veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) 
(2010).  

The Veteran served on active duty is Southwest Asia during the 
Persian Gulf War from November 1990 through August 1991.  He 
testified before the Board that he served in the supply unit 
while he was deployed, where he was responsible for the 
maintenance of trucks and tanks on a daily basis.  

Throughout the record, the Veteran reported experiencing 
stressors during his service in southwest Asia.  He reported, as 
well as testified, that while in the Gulf, a SCUD missile hit 
right in front of his tent.  He further testified that when he 
was out in the field performing his maintenance duties, he saw a 
lot of dead bodies which were decomposed and smelled bad.  During 
a July 2003 VA examination, he reported, "we were out in tents 
and SCUD missiles kept coming over...I thought I was going to die 
and felt that way the whole time I was there."  

The July 2003 VA examination yielded a diagnosis of PTSD.  The 
examining psychologist commented that the Veteran attributes his 
PTSD symptomatology, which included behavioral, cognitive, social 
and affective changes to stress exposure to combat activities 
during service.  The examiner specifically noted that the Veteran 
meets the DSM-IV criteria for PTSD, and the onset of his symptoms 
appears to have occurred shortly after his return from service.  

The evidence shows that the Veteran has claimed stressors related 
to his fear of hostile military activity and a VA psychologist 
confirms that the Veteran meets the DSM-IV criteria for a 
diagnosis of PTSD and that his symptoms are related to the 
stressor.  The Board further finds that the claimed stressor is 
consistent with the circumstances of the Veteran's service during 
the Gulf War.  

The requirements under the amended 38 C.F.R. § 3.304(f)(3) are 
met and the occurrence of the claimed stressors has been 
established.  As there is a July 2003 VA diagnosis of PTSD, which 
the examiner linked to the service stressors which have been 
established, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


